Title: To Thomas Jefferson from Ferdinand Grand, 23 August [1786]
From: Grand, Ferdinand
To: Jefferson, Thomas



Wednesday 23d Augt. [1786]

M. Grand presents his Respects to M. Jefferson and has the honour to acquaint him that his Letters for Madrid reached him only when the post for Spain was already gone. The friend at Madrid to whom he used to forward Mr. Jefferson’s Letters desired himself to be excused from lending his Cover to any more Such letters and warned at Same time, M. Grand that this caution availed nothing to prevent letters being opened; which Mr. Grand very well knows to be the Case, both here and in Spain. He begs therefore that Mr. Jefferson would be so good as to send him word how he is to send his parcels. If there is any thing which absolutely requires Secrecy, they are not to be trusted to the Post.
